15-3238-pr
Lewis v. Cavanugh


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 30th day of March, two thousand seventeen.

PRESENT: BARRINGTON D. PARKER,
         REENA RAGGI,
         SUSAN L. CARNEY,
                        Circuit Judges.
KACEY LEWIS,
                    Plaintiff-Appellant,

                    v.                                                No. 15-3238-pr

THOMAS CAVANUGH, JAMES DICKEY,
AND ROBERT LIQUINDOLI,
                 Defendants-Appellees,

CITY OF WATERBURY, MICHAEL
GUGLIOTTI,
                        Defendants.

FOR APPELLANT:                            Kacey Lewis, pro se, Uncasville, Connecticut.

FOR APPELLEES:                            Joseph A. Mengacci, Office of the Corporation
                                          Counsel, City of Waterbury, Waterbury,
                                          Connecticut.
       Appeal from a judgment of the United States District Court for the District of

Connecticut (Vanessa L. Bryant, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on September 30, 2015, is AFFIRMED in part

and VACATED in part and REMANDED.

       Kacey Lewis, proceeding pro se, appeals from a trial judgment in favor of

defendants on his claims of excessive force in effectuating arrest and unlawful

interrogation, and from summary judgment on his claim of deliberate indifference to

medical needs. See 42 U.S.C. § 1983. He argues that he established a sufficiently

serious injury to preclude summary judgment on his deliberate-indifference claim. As to

his remaining claims, he contends, inter alia, that the district court abused its discretion by

denying a continuance after pro bono counsel was permitted to withdraw on the first day of

trial, requiring Lewis to proceed pro se without adequate time to prepare or secure

witnesses. We assume the parties’ familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal, which we reference only as necessary to

explain our decision to affirm in part and vacate in part.

1.     Summary Judgment

       We review a summary judgment award de novo, resolving all ambiguities and

drawing all inferences in favor of the non-movant, and we will affirm only if the record

reveals no genuine dispute of material fact. See Fed. R. Civ. P. 56(a); Anderson v. Liberty



                                              2
Lobby, Inc., 477 U.S. 242, 247–48 (1986); Matthews v. City of New York, 779 F.3d 167,

171–72 (2d Cir. 2015). At the same time, we are mindful that “conclusory allegations or

denials . . . cannot by themselves create a genuine issue of material fact where none would

otherwise exist,” nor can “mere speculation or conjecture as to the true nature of the facts.”

Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (internal quotation marks omitted).

Moreover, we may affirm on any ground supported by the record, whether or not relied

upon by the district court. See Mitchell v. City of New York, 841 F.3d 72, 77 (2d Cir.

2016).

         To avoid summary judgment on a claim of deliberate indifference to the medical

needs of a pretrial detainee, a plaintiff must adduce evidence that the alleged deprivation

“pose[d] an unreasonable risk of serious damage to his health.” Darnell v. Pineiro, 849
F.3d 17, 30, 34 n.9 (2d Cir. 2017) (internal quotation marks omitted); see Hill v. Curcione,

657 F.3d 116, 122 (2d Cir. 2011) (requiring showing that alleged deprivation of medical

care was objectively “sufficiently serious, in the sense that a condition of urgency, one that

may produce death, degeneration, or extreme pain exists” (internal quotation marks

omitted)). Lewis failed to make this showing because, assuming the admissibility of his

own statement, the record does not support a finding of urgency, demonstrating only that

Lewis reported that his “head was swollen” and that he was “dizzy, nauseous,” and “seeing

double,” Lewis Aff. ¶ 22, Lewis v. Cavanugh, No. 3:10-cv-112-VLB (D. Conn. Dec. 18,

2014), ECF No. 76-2, and later was treated only for bruising and minor abrasions.



                                              3
       We    therefore    affirm   the   grant     of   summary     judgment     on   Lewis’s

deliberate-indifference claim on the merits.

2.     Denial of Continuance

       Because of the logistical difficulties inherent in administering trials, courts are

afforded “a great deal of latitude in scheduling.” Payne v. Jones, 711 F.3d 85, 92 (2d Cir.

2012) (internal quotation marks omitted).          Because a continuance “can be highly

disruptive to the courts and the parties, especially when granted close to the start of trial,”

and particularly when a jury is implicated, they are disfavored “except for compelling

reasons.” Id. (internal quotation marks omitted). As such, district courts are “entrusted

with broad discretion” to decide whether the proffered justifications outweigh the

disruption and delay. Id. at 93. We therefore review the denial of a continuance for

abuse of discretion, and we will reverse only upon “a showing both of arbitrariness and of

prejudice to the defendant.” Farias v. Instructional Sys., Inc., 259 F.3d 91, 99–100 (2d

Cir. 2001). In this context, prejudice is established if the denial “substantially impaired

the presentation of [the] case.” Dow v. Chem. Pac. Ltd. v. Rascator Mar. S.A., 782 F.2d
329, 341–42 (2d Cir. 1986).

       We conclude that Lewis was prejudiced by the denial of even a brief continuance in

this case. The district court correctly recognized that rescheduling trial after a jury had

been selected in a case that was already five years old militated against a lengthy

adjournment, a conclusion reinforced by Lewis’s role in precipitating his counsel’s



                                               4
withdrawal. But these circumstances did not require starting the trial within hours of

counsel’s withdrawal, affording Lewis no advance notice that he would have to present his

case pro se and no time to prepare even his opening statement, much less an evidentiary

presentation. Given that Lewis had already examined some of the defendants in other

proceedings, the court was not obliged to grant a lengthy adjournment in light of the other

circumstances noted.     But the denial of any continuance—even one of only 24

hours—must be deemed prejudicial here to a plaintiff who had no notice that he would

have to proceed pro se. See Dow v. Chem. Pac. Ltd. v. Rascator Mar. S.A., 782 F.2d at

342. We are therefore obliged to vacate the judgment entered after trial and to remand for

further proceedings.1

3.       Conclusion

         Accordingly, we AFFIRM in part and VACATE in part the September 30, 2015

judgment of the district court and REMAND for further proceedings consistent with this

order.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk of Court




1
  Because we conclude that the court abused its discretion in denying a continuance, we
need not reach Lewis’s evidentiary challenges or his challenge to the jury instructions.
Nor do we address the parties’ apparent failure to resolve Lewis’s
unconstitutional-interrogation claim during the bench trial, which the district court should
address on remand.
                                             5